Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, 14-25  are rejected under 35 U.S.C. 103 as being unpatentable over Krauss et al. (“Seizure freedom with YKP3089 as adjunctive therapy for refractory partial-onset seizure in double-blind placebo-controlled trial,” Neurology, 2016, Vol. 86, 16 supplement, IDS) in view of Golyala et al. (“Drug development for refractory epilepsy: The past 25 years and beyond,” Seizure, 2017, Vol. 44, pp 147-156, IDS), and Zaccara et al. (“Interaction between antiepileptic drug, and between antiepileptic drugs and other drugs,” Epileptic Disord. 2014, Vol. 36 No. 4, pp 409-431, IDS).
Krauss et al. discloses that in two double-blind placebo-controlled studies of patients with refractory partial-onset seizure in which YK3089 (cenobamate) was significantly more effective than Placebo in traditional primary endpoints (median [percnt] seizure reduction; ≥ 50 percent seizure reduction). In the trials, Adults with ≥3 or 4 seizures/28 days during 8-wk baseline despite treatment with 1-3, antiepileptic drugs (AEDs) were randomized to Placebo or YKP3089 (C013: 200 mg/day; C017: 100, 200, or 400 mg/day). 6-week titration phase followed by 6-week (C013) or 12-week (C017) maintenance phase, [percnt] patients seizure-free during the entire maintenance phase was determined. The results show that treatment with YKP3089 (as AED) was highly effective in achieving seizure freedom. See, the entire documents.
Kraus et al. do not expressly to use cenobamate as adjuvant with other known anti-epileptic drug (AED) with the adjustment of the dosage of other AED as herein defined, or the detailed titration procedure.
However, Golyala et al. teach that 
“Due to ethical reasons, investigational compounds are initially tested as adjunctive treatment in patients with uncontrolled epilepsy. Similar paradigms have been adopted by the US Food and Drug Administration (FDA) and the European Medicines Agency (EMA) for clinical AED development. Generally speaking, a new molecular agent is required to undergo at least two independent studies before regulatory submission can be accepted for approval. Regulatory trials are randomized, double-blind and placebo-controlled, and usually evaluate a number of fixed doses [10]. A Phase III trial typically includes a baseline period, a titration period and a maintenance period. The titration period involves increasing the dose of the drug up to the maximal tolerated dose, or a pre- defined fixed dose, which is maintained for usually 12–16 weeks.” See, particularly, page 148. The right column. Golyala et al. further reveals that carbamazepine, lamotrigine, phenobarbital and phenytoin are all old and well-known anti-epileptic drugs (AEDs). See Fig 1 at page 148.  Zaccara et al. teach that taking two or more AEDs for treating epilepsy or for controlling the seizure of epilepsy have been a common practice in the art and the interaction between the AEDs have been well recognized and understood in the art. The interaction may markedly affect the serum level of the AEDs, either increase or decrease. See, particularly, pages 410-415, and table 2 at page 416.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use cenobamate as adjuvant with other known anti-epileptic drug (AED) with the adjustment of the dosage of other AED as herein defined, or the detailed titration procedure.
A person of ordinary skill in the art would have been motivated to use cenobamate as adjuvant with other known anti-epileptic drug (AED) with the adjustment of the dosage of other AED as herein defined, or the detailed titration procedure because use the newly developed AED with known AED and titrate the AED have been common practice in the art. Further, the interaction between AED have been well-recognized and understood and determining the interaction through routine experimentation would have been with the skill of ordinary skill in the art. Thus, one of ordinary skill in the art would have been motivated to adjust the effective dosage of the other AED from that of monotherapy to accommodate the interaction of the AEDs.   Further, the optimization of a result effective parameter, e.g., the effective amounts of each of the AEDs of the combinational therapy or their corresponding serum levels , is considered within the skill of the artisan. The detailed steps of titration within the guidance  of the prior art would have been a matter of routine optimization of result affecting parameter.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627